                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                               No. 5:12-CV-69-H-KS

ROSE LORENZO, on behalf of                  )
herself and all others similarly            )
situated,                                   )
                                            )
    Plaintiff,                              )
                                            )
                                                               ORDER
    v.                                      )
                                            )
PRIME COMMUNICATIONS, L.P.,                 )
a Texas General Partnership,                )
                                            )
    Defendant.                              )


         A telephonic, non-final, pretrial conference was held in this matter on July 8,

2019, concerning Defendant’s notice of settlement and request to stay all deadlines

and terminate the jury trial scheduled for September 16, 2019. Counsel advised the

court that an agreement was reached through mediation and they intend to file a

joint motion for preliminary approval of their proposed settlement no later than July

24, 2019.

         Accordingly, the court hereby STAYS all pretrial deadlines in this matter until

July 24, 2019, and directs the parties to confer regarding settlement procedures,

including a proposed timeline for notice, objections, and a fairness hearing.

Defendant’s motion to stay deadlines [DE #570] is otherwise denied.

         This 8th day of July 2019.

                                         _______________________________________
                                         __________
                                                 _ ____
                                                     _ ____
                                                         ______________
                                                                     _______
                                                                          _ _
                                         KIMBERLY   LY A. SWANK
                                                    LY
                                         United States Magistrate Judge
